Title: To James Madison from Robert C. Gardiner, 2 August 1803 (Abstract)
From: Gardiner, Robert C.
To: Madison, James


2 August 1803, Gothenburg. Wrote last on 6 Apr., in answer to JM’s circular of 26 Aug. 1802, begging to be advised how he should act in support of distressed U.S. seamen, “the Sum stipulated by Congress being inadequate to their support in this Country.” Has since received the act of Congress of 28 Feb. 1803, “which makes the necessary provision required.” Reports that since the commercial treaty with Sweden expired, U.S. ships arriving in Gothenburg have been “subjected to inconveniences” and that the situation cannot be resolved “until a renewal of the former, or a new Treaty be agreed on.” Informs JM that since April a four-shilling tax, “about four cents pr Ton,” has been imposed on foreign vessels “for the support of the poor.” Requests that his credentials be forwarded so that he may be “duly recognised” as consul.
 

   
   RC (DNA: RG 59, CD, Gothenburg, vol. 1). 2 pp.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:486.



   
   See Albert Gallatin to JM, 16 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:489–90 and n. 5).



   
   See John J. Murray to JM, 22 June 1803, n. 1.



   
   A full transcription of this document has been added to the digital edition.

